Exhibit FOR IMMEDIATE RELEASE 99 Wood Avenue South, Suite 311 Iselin, NJ 08830 www.pharmoscorp.com Pharmos issues business update on Dextofisopam trial and financing Iselin, NJ, April 2, 2009-Pharmos Corporation (OTCBB – PARS.PK) issued the following business update on the Dextofisopam Phase 2b trial and the status of financing operations. Dextofisopam Phase 2b trial As previously announced on March 4, 2009, Pharmos modified the size of the Dextofisopam Phase 2b trial for Irritable Bowel Syndrome IBS D+A to a minimum 300 patient trial. The trial is now essentially fully enrolled. Patient screening was stopped on March 13, 2009 and when those patients who qualify from the screening process enter the trial, the trial will be closed. The Company expects the final trial size to be about 320 patients. The treatment period is 12 weeks with a follow up after 4 weeks. The Company expects top line clinical data to be available by the middle of September Additional Financing secured Three of the Company’s current investors represented on the board have committed to a small financing that would fund completion of the trial and company operations through 2009.If the trial is successful, this financing would also support additional efforts to negotiate a strategic partnership or license arrangement with a pharmaceutical company. This is consistent with Pharmos’ strategy as previously communicated, since the Company does not have the resources to continue to develop Dextofisopam through a Phase 3 trial. The three investors are New Enterprise Associates (NEA), Venrock and Robert F. Johnston, who is Executive Chairman. The financing, which is expected to be in the form of common stock with warrant coverage, is anticipated to close during April. About Pharmos Corporation Pharmos discovers and develops novel therapeutics to treat a range of indications including specific diseases of the nervous system such as disorders of the brain-gut axis (IBS), pain/inflammation, and autoimmune disorders. The Company's lead product in development, dextofisopam, is undergoing Phase 2b testing in IBS patients. Dextofisopam has completed a Phase 2a IBS study in which it demonstrated a statistically significant effect compared to placebo on the primary efficacy endpoint of adequate relief (n141, p0.033). The Company also has a proprietary technology platform focusing on discovery and development of synthetic cannabinoid compounds with a focus on CB2 receptor selective agonists.
